Appeal by the defendant from a judgment of the Supreme Court, Queens County *433(Roman, J.), rendered July 1, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Rosario violations claimed by the defendant are unpreserved for appellate review (see, People v Kane, 85 NY2d 1024, 1027; People v Rogelio, 79 NY2d 843, 844; People v Wright, 204 AD2d 372, 373; People v Ciro, 195 AD2d 568, 569). The defendant’s contention that he is entitled to a new trial because of prosecutorial misconduct is similarly unpreserved for appellate review (see, People v Comer, 73 NY2d 955; People v Medina, 53 NY2d 951). We decline to reach these issues in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.